 



Exhibit 10.1
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”) dated as of October 5, 2006, is
entered into by and among Integra Bank Corporation, an Indiana corporation
(“Integra”), and each of the undersigned persons identified on Exhibit A
attached hereto (each, a “Stockholder,” and collectively, the “Stockholders”),
in his/her/its capacity as a stockholder of Prairie Financial Corporation, a
Delaware corporation (“Prairie”).
W I T N E S S E T H:
     WHEREAS, Integra, PFC Merger Corp., a Delaware corporation and wholly-owned
subsidiary of Integra (“Sub”), and Prairie have entered into an Agreement and
Plan of Merger (the “Merger Agreement”) dated as of the date hereof pursuant to
which Prairie and Sub have agreed to merge (the “Merger”) in accordance with the
provisions of the Delaware General Corporation Law;
     WHEREAS, as of the date hereof, the Stockholders beneficially own the
number of shares of common stock, par value $1.00 per share, of Prairie (the
“Prairie Common Stock”) set forth on Exhibit A;
     WHEREAS, in consideration of Integra’s agreements herein and in the Merger
Agreement, the Stockholders have agreed to vote their shares of Prairie Common
Stock in favor of the Merger Agreement and the Merger as provided herein.
     NOW, THEREFORE, in contemplation of the foregoing and in consideration of
the mutual agreements contained herein and for other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:
ARTICLE I
VOTING AGREEMENT
     Section 1.1 Voting. The Stockholders agree that each of them shall cause
all shares of Prairie Common Stock owned by him/her of record and beneficially,
including, without limitation, all shares owned by him/her individually, all
shares owned by his/her spouse individually (of record or beneficially), all
shares owned jointly by him/her and his/her spouse, all shares owned by any
trust or entity of which any of the Stockholders and/or their spouses are
managers, directors, stockholders, members, trustees or partners, all shares
owned by any minor children of the Stockholders, all shares held as voting
trustee, and specifically including all shares shown as owned directly or
beneficially by each of them on Exhibit A attached hereto (collectively, the
“Shares”), to be voted in favor of the Merger Agreement and the Merger at the
annual meeting or a special meeting of stockholders of Prairie called for that
purpose.
     Section 1.2 No Disposition. Each of the Stockholders further agrees and
covenants that he/she shall not sell, assign, transfer, dispose or otherwise
convey, nor shall he/she cause, permit, authorize or approve the sale,
assignment, transfer, disposition or other conveyance of,

 



--------------------------------------------------------------------------------



 



any of the Shares or any interest in the Shares to any other person, trust or
entity prior to the annual or special meeting of stockholders of Prairie called
for the purpose of voting on the Merger Agreement.
     Section 1.3 Termination of Obligations. The obligations of the Stockholders
under this Article I shall terminate contemporaneously with the termination of
the Merger Agreement. Notwithstanding anything to the contrary herein, nothing
in this Agreement shall limit or otherwise affect the ability of the
Stockholders who are directors of Prairie from exercising their fiduciary duties
as directors pursuant to Section 5.1 of the Merger Agreement.
ARTICLE II
MISCELLANEOUS
     Section 2.1 Expenses. Each of the parties hereto shall pay its own expenses
incurred in connection with this Agreement.
     Section 2.2 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
representatives and permitted successors and assigns.
     Section 2.3 Entire Agreement. This Agreement and the Merger Agreement
contain the entire understanding of the parties and supersede all prior
agreements and understandings between the parties with respect to their subject
matter. This Agreement may be amended only by a written instrument duly executed
by the parties hereto.
     Section 2.4 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Time is of the essence with respect to all
provisions of this Agreement.
     Section 2.5 Assignment. This Agreement may not be transferred or assigned
by the Stockholders but may be assigned by Integra to any of its affiliates or
to any successor to its business and will be binding upon and inure to the
benefit of any such affiliate or successor.
     Section 2.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but both of which together
shall constitute one and the same Agreement.
     Section 2.7 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by delivery, telegram or telecopy,
or by mail (registered or certified mail, postage prepaid, return receipt
requested) or by any national courier service, provided that any notice
delivered as herein provided shall also be delivered by telecopy at the time of
such delivery. All communications hereunder shall be delivered to the respective
parties at the following addresses (or at such other address for a party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof):

-2-



--------------------------------------------------------------------------------



 



  (a)   If to Integra:         Integra Bank Corporation         21 S.E. Third
Street
P. O. Box 868
Evansville, IN 47705-0868
Attention: Martin M. Zorn
Telecopy: (812) 461-9134
        with a copy to:         Baker & Daniels LLP
600 East 96th Street, Suite 600
Indianapolis, Indiana 46240
Attention: David C. Worrell
Telecopy: (317) 569-4882     (b)   If to any of the Stockholders:         c/o
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive, Suite 2700
Chicago, Illinois 60606
Attention: John E. Freechack
Telecopy: (312) 984-3150

     Section 2.8 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Indiana,
without regard to its principles of conflicts of laws.
     Section 2.9 Enforceability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.
     Section 2.10 Injunctive Relief. The Stockholders agree that any remedy at
law for any breach of the provisions contained in Sections 1.1 or 1.2 hereof
shall be inadequate and that Integra shall be entitled to injunctive relief in
addition to any other remedy Integra might have under this Agreement.
[Signature page follows.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Integra, each of the Stockholders and the Stockholders’
Agents have caused this Agreement to be duly executed as of the day and year
first above written.

            INTEGRA BANK CORPORATION
      By:   /s/ Martin M. Zorn       Name:   Martin M. Zorn      Title:  
Executive Vice President        STOCKHOLDERS:
      /s/ Dorothy A. Oremus       Dorothy A. Oremus                    /s/
Dorothy A. Oremus       Dorothy A. Oremus, as Trustee of the     John A. Oremus
Trust              /s/ J. Alan Oremus       J. Alan Oremus                   
/s/ Edward F. Paliatka       Edward F. Paliatka                    /s/ Anthony
V. Rizza       Anthony V. Rizza                    /s/ Arthur D. Pringle, III  
    Arthur D. Pringle, III                    /s/ Bradley M. Stevens      
Bradley M. Stevens                    /s/ Harry J. Bevignani       Harry J.
Bevignani                    /s/ Mark Rusiewski       Mark Rusiewski           
        /s/ Julieanne M. Paliatka       Julieanne M. Paliatka as Trustee of the 
    Julieanne M. Paliatka Trust dated
12/27/2004     

-4-



--------------------------------------------------------------------------------



 



                  /s/ Jennifer C. Paliatka       Jennifer C. Paliatka as Trustee
of the      Jennifer C. Paliatka Trust dated 12/27/2004              /s/ Jeanne
T. Paliatka       Jeanne T. Paliatka as Trustee of the      Jeanne T. Paliatka
Trust dated 12/27/2004              /s/ Edward Jason Paliatka       Edward Jason
Paliatka as Trustee of the      Edward Jason Paliatka Trust dated
12/27/2004              /s/ Burton X. Rosenberg       Burton X. Rosenberg
Trustee of Arthur D.      Pringle IV Family Trust Agreement dated
March 10, 2001              /s/ Burton X. Rosenberg       Burton X. Rosenberg
Trustee of Zachary J.      Pringle Family Trust Agreement dated
March 10, 2001              /s/ Burton X. Rosenberg       Burton X. Rosenberg
Trustee of Kelli J.      Pringle Family Trust Agreement dated
March 10, 2001     

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A

          Number of Shares Name of Stockholder   Beneficially Owned
 
   
Dorothy A. Oremus
  2,638
 
   
Dorothy A. Oremus as Trustee
   
of the John A. Oremus Trust
  88,372
 
   
J. Alan Oremus
  2,803
 
   
Edward Paliatka
  28,596
 
   
Anthony V. Rizza
  52,896
 
   
Arthur D. Pringle, III
  45,569
 
   
Bradley M. Stevens
  84,215
 
   
Harry J. Bevignani
  8,500
 
   
Mark Rusiewski
  3,189
 
   
Julieanne M. Paliatka as Trustee of the
   
Julieanne M. Paliatka Trust dated 12/27/2004
  7,000
 
   
Jennifer C. Paliatka as Trustee of the
   
Jennifer C.. Paliatka Trust dated 12/27/2004
  7,000
 
   
Jeanne T. Paliatka as Trustee of the
   
Jeanne T. Paliatka Trust dated 12/27/2004
  7,000
 
   
Edward Jason Paliatka as Trustee of the
   
Edward Jason Paliatka Trust dated 12/27/2004
  7,000
 
   
Burton X. Rosenberg Trustee of Arthur D. Pringle IV
   
Family Trust Agreement dated March 10, 2001
  7,500
 
   
Burton X. Rosenberg Trustee of Zachary J. Pringle
   
Family Trust Agreement dated March 10, 2001
  7,500
 
   
Burton X. Rosenberg Trustee of Kelli J. Pringle
   
Family Trust Agreement dated March 10, 2001
  7,500
 
   
 
 
Total          
  367,278

 